FILED 198
Honorable W. E. Lewis State Representative 300 Boyd Street DeSoto, Missouri 63020
Dear Mr. Lewis:
This letter is in response to your question asking whether a circuit juvenile officer who has his or her salary paid partially by the state and partially by the county or counties in the circuit is covered by the Tort Defense Fund.
The Tort Defense Fund is found in Section 105.710, RSMo Supp. 1975, and covers certain designated state officers and employees. Juvenile court personnel are not specified as being within the coverage of such section.
Our answer to your question is, therefore, that juvenile court personnel are not covered by the Tort Defense Fund, Section 105.710, RSMo Supp. 1975.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General